UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: March 26, 2009 (Date of Earliest Event Reported) Commission file number: 1-3203 CHESAPEAKE CORPORATION (Exact name of registrant as specified in its charter) Virginia 54-0166880 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1021 East Cary Street Richmond, Virginia 23219 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 804-697-1000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.06MATERIAL IMPAIRMENTS. As of the end offiscal 2008, Chesapeake Corporation (the “Company” or "Chesapeake") recorded an impairment of goodwill and long-lived tangible assets within the pharmaceutical and healthcare reporting unit of the Company’s Paperboard Packaging reporting segment.These impairment charges were a result of the Company’s continued review of the operating performance of the underlying businesses, as well as external indicators of the fair value of the reporting units based on discussions and negotiations with potential strategic and financial buyers during 2008.The Company conducted a review of the recoverability of its goodwill in accordance with Statement of Financial
